PER CURIAM:
In these consolidated appeals, Billy T. Johnson appeals the district court’s orders denying his motion under 18 U.S.C. § 3582(c)(2) (2000) for a reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Johnson, No. 5:02-cr-00140-2 (S.D.W. Va. Mar. 10, 2008; June 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.